PER CURIAM.
Appellant’s claim against the bankrupt’s estate was rejected. Section 25a provides that appeals, as in equity cases, may be taken from the judgment rejecting a claim of $500 or over, provided that such appeal be taken within 10 days after the judgment appealed from has been rendered. Judgment of rejection was entered on February 9, 1912. On February 15, 1912, appellant filed its petition for appeal, together with its assignment of errors, and on that day the court made an order allowing the appeal and fixing the amount of the appeal bond. The bond was not approved and filed until March 4, 1912, and the citation was not served until March 5, 1912. On this state of the record the appellee has filed a motion that the appeal be dismissed on the ground that it was not taken within 10 days after the judgment appealed from was rendered.
In the Hill Company Case, 148 Fed. 832, 78 C. C. A. 522, we held that appeals under section 25a are governed by the rules in equity appeals, except as to the time within which such appeals shall be taken, and thereupon held that citation and bond are not jurisdictional requisites. In addition to the authorities cited in the Hill Company *197Case, reference may be had to our recent decision in Pooler v. Hyne, 202 Fed. 194.
•The motion to dismiss is overruled.